This is a companion case to Chenault v. State, this day reversed and remanded. The facts are practically the same, as are the witnesses. It was the alleged burglary of the same house which the accomplice Hayes testified he and Chenault burglarized, and appellant was criminally connected with the burglary, though not actually present. The facts, so far as they bear upon the decision of the case, are sufficiently stated in the Chenault opinion. Following that case this judgment will be reversed and the cause remanded.
Reversed and remanded.
PRENDERGAST, JUDGE, absent.